internal_revenue_service number info release date date the honorable anthony d weiner u s house of representatives washington d c dear mr weiner commissioner rossotti has asked me to respond to your inquiry dated date on behalf of your constituent mr mileage rates are inadequate for gasoline and insurance costs says the business standard mr the rate for i sec_32 cents a mile we base this rate on an annual study of operating and fixed costs of using an automobile an independent_contractor an expert in the field of automobile cost analysis does the study the types of automobiles used in the study represent a cross-section of the most popular models operated in the united_states the contractor has conducted this study for two decades and uses the most reliable and up-to-date data available to figure a driver’s average costs over a year we publish the mileage rate early so that employers know the rate when reimbursing employees’ automobile expenses and so that taxpayers can plan for this business_expense gasoline and other automotive costs fluctuate but it is not administratively feasible for us to adjust the rate for these fluctuations more often than annually however the standard mileage rate is an optional method for calculating allowable automobile expenses employers generally may instead reimburse employees’ actual automobile expenses so long as they are properly documented in addition employers may pay a mileage_allowance that exceeds the published mileage rate or the actual expenses but the excess payment must be treated as wages and included in the employee’s income i hope this information is helpful please contact channing horton identification_number at if we may be of further assistance sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
